IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LARRY DOE,                               NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Appellant,                       DISPOSITION THEREOF IF FILED.

v.                                       CASE NO. 1D16-3208

DEPARTMENT OF HEALTH,

     Appellee.
_______________________________/

Opinion filed January 6, 2017.

An appeal from an order of the Circuit Court for Duval County.
Virginia Baker Norton, Judge.

Larry Doe, pro se, Appellant.

Nichole Geary, General Counsel, and Sarah Young Hodges, Chief Appellate
Counsel, Department of Health, Tallahassee, for Appellee.




PER CURIAM.

        Appellee’s motion to dismiss is granted, and this appeal is dismissed as

moot.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.